                        Case 4:21-cv-00232-WTM-CLR Document 10 Filed 09/09/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                         United States District Court
                                                      Southern District of Georgia
                  TODD MCELROY,

                                    Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                                 V.                              CASE NUMBER:        CV 421-232

                  EEOC, Director,

                                 Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated September 9, 2021, the Magistrate Judge's Report and

                     Recommendation is adopted as the Court's opinion; therefore, Plaintiff's complaint is dismissed and

                     this case stands closed.




           09/09/2021                                                          John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                       u y Clerk
                                                                                     eput
GAS Rev 10/2020
